 
THE WARRANT REPRESENTED BY THIS WARRANT CERTIFICATE AND THE SECURITIES ISSUABLE
UPON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER SAID ACT AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED OR SOLD IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
 
Warrant No. [___]
Number of Shares: [_____]
(subject to adjustment)
Date of Issuance: January 25, 2011
     
Original Issue Date (as defined in subsection
2(a)): January 25, 2011
 

 
22ND CENTURY GROUP, INC.
 
COMMON STOCK PURCHASE WARRANT
 
(VOID AFTER JANUARY 25, 2016)
 
22nd Century Group, Inc., a Nevada corporation (the “Company”), for value
received, hereby certifies that [__________], or its registered assigns (the
“Registered Holder”), is entitled, subject to the terms and conditions set forth
below, to purchase from the Company, at any time or from time to time on or
after January 25, 2011 and on or before 5:00 p.m. (Eastern time) on January 25,
2016 (the “Exercise Period”), [________] shares of common stock, $0.0001 par
value per share, of the Company (“Common Stock”) at a purchase price of $3.00
per share of Common Stock.  The shares purchasable upon exercise of this
Warrant, and the purchase price per share, each as adjusted from time to time
pursuant to the provisions of this Warrant, are hereinafter referred to as the
“Warrant Shares” and the “Purchase Price,” respectively. This Warrant is one of
a series of Warrants issued by the Company of like tenor, except as to the
number of shares of Common Stock subject thereto (collectively, the “Company
Warrants”).
 
1.           Exercise.
 
(a)           Exercise Procedure.  The Registered Holder may, at its option,
elect to exercise this Warrant, in whole or in part, by surrendering this
Warrant at the principal office of the Company, or at such other office or
agency as the Company may designate, with the purchase form appended hereto as
Exhibit I (the “Purchase Form”) duly executed by or on behalf of the Registered
Holder, subject also to the following:
 
 
 

--------------------------------------------------------------------------------

 

(i)           The Registered Holder may elect to exercise this Warrant at any
time or from time to time during the Exercise Period, accompanied by payment in
full, in lawful money of the United States, of the Purchase Price payable in
respect of the number of Warrant Shares purchased upon such exercise (a “Cash
Exercise”); or
 
(ii)          The Registered Holder may elect to exercise this Warrant during
the Exercise Period upon the later of: (A) one (1) year following the Company’s
filing of a Form 8-K with respect to the transactions contemplated by that
certain Agreement and Plan of Merger and Reorganization (the “Merger”) by and
among the Company, 22nd Century Acquisition Subsidiary, LLC, and 22nd Century
Limited, LLC (the “Form 8-K Anniversary”) if a registration statement pursuant
to the Securities Act of 1933, as amended (the “Securities Act”) with regard to
the Warrant Shares has not been filed by the Form 8-K Anniversary and (B) thirty
(30) days following the date on which the earlier filed registration statement
with regard to the shares of Common Stock issued immediately upon consummation
of the Merger has been declared effective by the United States Securities and
Exchange Commission (the “SEC”) if a registration statement pursuant to the
Securities Act with regard to the Warrant Shares has not been filed prior to the
expiration of such thirty (30) day period, on a cashless basis by electing
instead to receive upon exercise of this Warrant such number of Warrant Shares
(the “Net Number”) determined according to the following formula (a “Cashless
Exercise”):
 
Net Number = (A x B) - (A x C)
B
For purposes of the foregoing formula:

 
A=
the total number of Warrant Shares with respect to which this Warrant is then
being exercised.

 
B=
the then applicable Fair Market Value per share as determined pursuant to
Section 2(d) hereof.

 
C=
the Purchase Price.



A facsimile signature of the Registered Holder on the Purchase Form shall be
sufficient for purposes of exercising this Warrant, provided that the Company
receives the Registered Holder’s original signature on the Purchase Form within
three (3) business days thereafter.
 
(b)          Exercise Date.  Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the business
day on which this Warrant, the completed and executed Purchase Form, and the
Purchase Price (either in cash in a Cash Exercise or in the relinquishment of
the right to acquire the appropriate number of shares of Common Stock in a
Cashless Exercise) shall have been surrendered to the Company as provided in
subsection 1(a) above (the “Exercise Date”).  At such time, the Person or
Persons in whose name or names any certificates for Warrant Shares shall be
issuable upon such exercise as provided in subsection 1(c) below shall be deemed
to have become the holder or holders of record of the Warrant Shares represented
by such certificates.
 
(c)           Issuance of Certificates.  As soon as practicable after the
exercise of this Warrant in whole or in part, the Company, at its expense, will
cause to be issued in the name of, and delivered to, the Registered Holder, or
as the Registered Holder (upon payment by the Registered Holder of any
applicable transfer taxes) may direct:
 
 
- 2 -

--------------------------------------------------------------------------------

 

(i)          a certificate for the number of full Warrant Shares to which the
Registered Holder shall be entitled upon such exercise plus, in lieu of any
fractional share to which the Registered Holder would otherwise be entitled,
cash in an amount determined pursuant to Section 3 hereof; and
 
(ii)          in case such exercise is in part only, a new warrant or warrants
(dated the date hereof) of like tenor, calling in the aggregate on the face or
faces thereof for the number of Warrant Shares equal (without giving effect to
any adjustment therein) to the number of such Warrant Shares called for on the
face of this Warrant minus the number of Warrant Shares for which this Warrant
was so exercised.
 
(d)          Provisions Related to Non-US Persons.
 
(i)           Each Registered Holder who is not a US Person (“US Person”) as
defined in Regulation S under the Securities Act is required to give:
 
(A) Written certification that it is not a US Person and the Warrant is not
being exercised on behalf of a US Person; or
 
(B) A written opinion of counsel to the effect that the Warrant and the
securities delivered upon exercise thereof have been registered under the
Securities Act or are exempt from registration thereunder.
 
(ii)          If the Registered Holder is not a US Person, procedures shall be
implemented by the Company to ensure that the Warrant may not be exercised
within the United States, and that the Warrant Shares issuable upon exercise of
the Warrant may not be delivered within the United States upon exercise, other
than in offerings deemed to meet the definition of “offshore transaction”
pursuant to Rule 902(h) under the Securities Act, unless registered under the
Securities Act or an exemption from such registration is available.
 
2.           Adjustments.
 
(a)           Adjustment for Stock Splits and Combinations.  If the Company
shall at any time or from time to time after the date on which this Warrant was
first issued (or, if this Warrant was issued upon partial exercise of, or in
replacement of, another warrant of like tenor, then the date on which such
original warrant was first issued) (the “Original Issue Date”) effect a
subdivision of the outstanding shares of Common Stock, the Purchase Price then
in effect immediately before that subdivision shall be proportionately decreased
and the number of Warrant Shares shall be proportionately increased.  If the
Company shall at any time or from time to time after the Original Issue Date
combine the outstanding shares of Common Stock, the Purchase Price then in
effect immediately before the combination shall be proportionately increased and
the number of Warrant Shares shall be proportionately decreased.  Any adjustment
under this paragraph shall become effective at the close of business on the date
the subdivision or combination becomes effective.
 
 
- 3 -

--------------------------------------------------------------------------------

 

(b)          Adjustment for Issuance of Additional Shares.
 
(i)           If the Company shall at any time or from time to time after the
Original Issue Date issue additional shares of Common Stock (the “Additional
Shares”) without consideration or for consideration per share of Common Stock
less than the Purchase Price then in effect immediately before such issuance (a
"Diluting Issuance"), other than with respect to shares of Common Stock issued
to (a) the Company's employees, officer or directors in connection with their
employment or retention of services not to exceed the number of shares of Common
Stock reserved in the Company's equity incentive plans, or (b) customers or
vendors in connection with bona fide business transactions, the Purchase Price
in effect immediately before such Diluting Issuance shall be
reduced, concurrently with such Diluting Issuance, to a price (calculated to the
nearest hundredth of a cent) determined by multiplying the Purchase Price in
effect immediately before the Diluting Issuance by a fraction:
 
(A)        the numerator of which is the number of shares of Common Stock
outstanding immediately before such Diluting Issuance plus the number of shares
of Common Stock that would have been issued if such Additional Shares had been
issued at a price per share equal to the Purchase Price in effect immediately
before such Diluting Issuance; and
 
(B)         the denominator of which is the number of shares of Common Stock
outstanding immediately before such Diluting Issuance plus the number of such
Additional Shares.
 
(ii)          Upon each adjustment of the Purchase Price as set forth in
subsection 2(b)(i) above, the number of Warrant Shares issuable upon exercise of
the Warrant shall be increased to equal the quotient obtained by dividing:
 
(A) the product resulting from multiplying (i) the number of Warrant Shares
issuable upon exercise of the Warrant by (ii) the Purchase Price, in each case
as in effect immediately before such Diluting Issuance, by
 
(B) the adjusted Purchase Price pursuant to subsection 2(b)(i) above.
 
(iii)         For the purpose of this subsection 2(b), all shares of Common
Stock issuable upon exercise of any outstanding convertible securities or
options, warrants, or other rights to acquire shares of Common Stock of the
Company shall be deemed to be outstanding.
 
 
- 4 -

--------------------------------------------------------------------------------

 

(c)           Adjustment for Reorganization.  If, after the Original Issue Date,
there shall occur any reorganization, recapitalization, reclassification,
consolidation or merger involving the Company in which the shares of Common
Stock are converted into or exchanged for securities, cash or other property
(collectively, a “Reorganization”), then, following such Reorganization, the
Registered Holder shall receive upon exercise hereof the kind and amount of
securities, cash or other property which the Registered Holder would have been
entitled to receive pursuant to such Reorganization if such exercise had taken
place immediately prior to such Reorganization.  Notwithstanding the foregoing
sentence, if (x) there shall occur any Reorganization in which the shares of
Common Stock are converted into or exchanged for anything other than solely
equity securities, and (y) the equity securities of the acquiring or surviving
company is publicly traded, then, as part of such Reorganization, (i) the
Registered Holder shall have the right thereafter to receive upon the exercise
hereof such number of shares of equity securities of the acquiring or surviving
company as is determined by multiplying (A) the number of shares of Common Stock
subject to this Warrant immediately prior to such Reorganization by (B) a
fraction, the numerator of which is the Fair Market Value (as determined in
subsection 2(d) below) per share of Common Stock as of the effective date of
such Reorganization, and the denominator of which is the fair market value per
share of equity securities of the acquiring or surviving company as of the
effective date of such transaction, as determined in good faith by the Board of
Directors of the Company (the “Board”) (using the principles set forth in
subsection 2(d) to the extent applicable), and (ii) the exercise price per share
of equity securities of the acquiring or surviving company shall be the Purchase
Price divided by the fraction referred to in clause (B) above.  In any such
case, appropriate adjustment (as determined in good faith by the Board) shall be
made in the application of the provisions set forth herein with respect to the
rights and interests thereafter of the Registered Holder, to the end that the
provisions set forth in this Section 2 (including provisions with respect to
changes in and other adjustments of the Purchase Price) shall thereafter be
applicable, as nearly as reasonably may be, in relation to any securities, cash
or other property thereafter deliverable upon the exercise of this Warrant.
 
(d)          The Fair Market Value per share of Common Stock shall be determined
as follows:
 
(i)           If the shares of Common Stock are listed on a national securities
exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market, the NYSE/AMEX or another nationally recognized trading system as
of the Exercise Date, the Fair Market Value per share of Common Stock shall be
deemed to be the average of the high and low reported sale prices per share of
Common Stock thereon on the trading day immediately preceding the Exercise Date
(provided that if no such price is reported on such day, the Fair Market Value
per share of Common Stock shall be determined pursuant to clause (ii) below).
 
(ii)          If the shares of Common Stock are not listed on a national
securities exchange, the Nasdaq Global Select Market, the Nasdaq Global Market,
the Nasdaq Capital Market, the NYSE/AMEX or another nationally recognized U.S.
trading system as of the Exercise Date, the Fair Market Value per share of
Common Stock shall be deemed to be the amount most recently determined by the
Board to represent the fair market value per share of Common Stock (including
without limitation a determination for purposes of granting shares of Common
Stock or options to purchase shares of Common Stock under any plan, agreement or
arrangement with employees of the Company); and, upon request of the Registered
Holder, the Board (or a representative thereof) shall, as promptly as reasonably
practicable but in any event not later than ten (10) days after such request,
notify the Registered Holder of the Fair Market Value per share of Common Stock
and furnish the Registered Holder with reasonable documentation of the Board’s
determination of such Fair Market Value.  Notwithstanding the foregoing, if the
Board has not made such a determination within the three-month period prior to
the Exercise Date, then (A) the Board shall make, and shall provide or cause to
be provided to the Registered Holder notice of, a determination of the Fair
Market Value per share of Common Stock within fifteen (15) days of a request by
the Registered Holder that it do so, and (B) the exercise of this Warrant
pursuant to this subsection 2(c) shall be delayed until such determination is
made and notice thereof is provided to the Registered Holder.
 
 
- 5 -

--------------------------------------------------------------------------------

 

(e)           Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Purchase Price pursuant to this Section 2, the
Company at its expense shall, as promptly as reasonably practicable but in any
event not later than ten (10) days thereafter, compute such adjustment or
readjustment in accordance with the terms hereof and furnish to the Registered
Holder a certificate setting forth such adjustment or readjustment (including
the kind and amount of securities, cash or other property for which this Warrant
shall be exercisable and the Purchase Price) and showing in detail the facts
upon which such adjustment or readjustment is based.  The Company shall, as
promptly as reasonably practicable after the written request at any time of the
Registered Holder (but in any event not later than ten (10) days thereafter),
furnish or cause to be furnished to the Registered Holder a certificate setting
forth (i) the Purchase Price then in effect and (ii) the number of Warrant
Shares and the amount, if any, of other securities, cash or property which then
would be received upon the exercise of this Warrant.
 
3.           No Fractional Shares.  The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares of Common Stock, but
shall pay the value thereof to the Registered Holder in cash on the basis of the
Fair Market Value per share of Common Stock, as determined pursuant to
subsection 2(d) above.
 
4.           Transfers, etc.
 
(a)           Notwithstanding anything to the contrary contained herein, this
Warrant and the Warrant Shares shall not be sold or transferred unless either
(i) they first shall have been registered under the Securities Act, or (ii) such
sale or transfer shall be exempt from the registration requirements of the
Securities Act and the Company shall have been furnished with an opinion of
legal counsel, reasonably satisfactory to the Company, to the effect that such
sale or transfer is exempt from the registration requirements of the Securities
Act.  Notwithstanding the foregoing, no registration or opinion of counsel shall
be required for (i) a transfer by a Registered Holder which is an entity to a
wholly owned subsidiary of such entity, a transfer by a Registered Holder which
is a partnership to a partner of such partnership or a retired partner of such
partnership or to the estate of any such partner or retired partner, or a
transfer by a Registered Holder which is a limited liability company to a member
of such limited liability company or a retired member or to the estate of any
such member or retired member, provided that the transferee in each case agrees
in writing to be subject to the terms of this Section 4, or (ii) a transfer made
in accordance with Rule 144 under the Securities Act.
 
(b)           Any certificate that may be issued representing Warrant Shares
shall bear a legend substantially in the following form:
 
“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may not be offered, sold, transferred, pledged or
otherwise disposed of except pursuant to an effective registration under such
act or an exemption from registration, which, in the opinion of counsel
reasonably satisfactory to counsel for this corporation, is available.”
 
 
- 6 -

--------------------------------------------------------------------------------

 

The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, following any sale of such
Warrant Shares pursuant to Rule 144 under the Securities Act (and the holder
thereof has submitted a written request for removal of the legend indicating
that the holder has complied with the applicable provisions of Rule 144) or at
such time as the Warrant Shares are sold or transferred in accordance with the
requirements of a registration statement of the Company on such form as may then
be in effect.
 
(c)           The Company will maintain a register containing the name and
address of the Registered Holder of this Warrant.  The Registered Holder may
change its address as shown on the warrant register by written notice to the
Company requesting such change.
 
(d)           Subject to the provisions of this Section 4 hereof, this Warrant
and all rights hereunder are transferable, in whole or in part, upon surrender
of this Warrant with a properly executed assignment (in the form of Exhibit II
hereto) at the principal office of the Company (or, if another office or agency
has been designated by the Company for such purpose, then at such other office
or agency).
 
5.           No Impairment.  The Company will not, by amendment of its Articles
of Incorporation or By-Laws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Registered Holder
against impairment.
 
6.           Notices of Record Date, etc.  In the event:
 
(a)           the Company shall take a record of the holders of its shares of
Common Stock (or other securities at the time deliverable upon the exercise of
this Warrant) for the purpose of entitling or enabling them to receive any
dividend or other distribution, or to receive any right to subscribe for or
purchase any other securities, or to receive any other right; or
 
(b)           of any capital reorganization of the Company, any reclassification
of the shares of Common Stock of the Company, any consolidation or merger of the
Company with or into another corporation, or any transfer of all or
substantially all of the assets of the Company; or
 
(c)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company,
 
then, and in each such above case, the Company will send or cause to be sent to
the Registered Holder a notice specifying, as the case may be, (i) the record
date for such dividend, distribution or right, and the amount and character of
such dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of shares of Common Stock (or such other
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up.  Such notice shall be sent at least ten (10) days prior to the
record date or effective date for the event specified in such notice.
 
 
- 7 -

--------------------------------------------------------------------------------

 

7.           Reservation of Stock.  The Company will at all times reserve and
keep available, solely for issuance and delivery upon the exercise of this
Warrant, such number of shares of Common Stock and other securities, cash and/or
property, as from time to time shall be issuable upon the exercise of this
Warrant.
 
8.           Exchange or Replacement of Warrants.
 
(a)           Upon the surrender by the Registered Holder, properly endorsed, to
the Company at the principal office of the Company, the Company will, subject to
the provisions of Section 4 hereof, issue and deliver to or upon the order of
the Registered Holder, at the Company’s expense, a new warrant or warrants of
like tenor, in the name of the Registered Holder or as the Registered Holder
(upon payment by the Registered Holder of any applicable transfer taxes) may
direct, calling in the aggregate on the face or faces thereof for the number of
Units (or other securities, cash and/or property) then issuable upon exercise of
this Warrant.
 
(b)           Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and (in the case of
loss, theft or destruction) upon delivery of an indemnity agreement (with surety
if reasonably required) in an amount reasonably satisfactory to the Company, or
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new warrant of like tenor.
 
9.           Notices.  All notices and other communications from the Company to
the Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder.  All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight delivery service guaranteeing next
business day delivery, to the Company at its principal office set forth
below.  If the Company should at any time change the location of its principal
office to a place other than as set forth below, it shall give prompt written
notice to the Registered Holder and thereafter all references in this Warrant to
the location of its principal office at the particular time shall be as so
specified in such notice. All such notices and communications shall be deemed
delivered one business day after being sent via a reputable international
overnight courier service guaranteeing next business day delivery.
 
10.         No Rights as Stockholder.  Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company.
 
11.         Amendment or Waiver.  Any term of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the holders of
Company Warrants representing at least a majority of the number of shares of
Common Stock then subject to outstanding Company Warrants.
 
12.         Section Headings.  The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.
 
 
- 8 -

--------------------------------------------------------------------------------

 

13.         Governing Law.  This Warrant will be governed by and construed in
accordance with the internal laws of the State of New York (without reference to
the conflicts of law provisions thereof).
 
14.         Facsimile Signatures. This Warrant may be executed by facsimile
signature.
 
[Signature Page to Follow]

 
- 9 -

--------------------------------------------------------------------------------

 

EXECUTED as of the Date of Issuance indicated above.
 

 
22nd Century Group, Inc.
         
By:
       
Name:  Joseph Pandolfino
     
Title:  Chief Executive Officer
             
Address:
             
8201 Main Street, Suite 6
     
Williamsville, NY 14221
     
Facsimile: (716) 877-3064
 

 
 
- 10 -

--------------------------------------------------------------------------------

 


EXHIBIT I
 
PURCHASE FORM
 
To: 22nd Century Group, Inc.
Dated:____________

 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. ___), hereby irrevocably elects to purchase _______ shares of Common Stock
of 22nd Century Group, Inc. covered by such Warrant.
 
The undersigned intends that payment of the Purchase Price shall be made as:
 
____ a Cash Exercise with respect to ______________ Warrant Shares;
 
and/or
 
____ a Cashless Exercise with respect to _____________ Warrant Shares.
 
The undersigned hereby represents and warrants as follows:
 
(a)  the undersigned is acquiring such shares of Common Stock for its own
account for investment and not for resale or with a view to distribution thereof
in violation of the Securities Act of 1933, as amended, and the regulations
promulgated thereunder (the "Securities Act"); and
 
(b)  (i) the undersigned is an "accredited investor" as defined in Rule 501 of
Regulation D promulgated under the Securities Act and was not organized for the
purposes of acquiring the Warrant or such shares of Common Stock or (ii) the
undersigned is not a US Person as defined in Regulation S under the Securities
Act, and the Warrant is not being exercised on behalf of a US Person.  The
undersigned's financial condition is such that it is able to bear the risk of
holding such securities for an indefinite period of time and the risk of loss of
its entire investment.  The undersigned has sufficient knowledge and experience
in investing in companies similar to the Company so as to be able to evaluate
the risks and merits of investment in the Company.
 
The undersigned herewith makes payment of the full Purchase Price for such
shares of Common Stock at the price per share provided for in such Warrant.
 

 
Signature:
     
Address:
           


 

--------------------------------------------------------------------------------

 

EXHIBIT II
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, ______________________________________ hereby sells, assigns
and transfers all of the rights of the undersigned under the attached Warrant
(No. ____) with respect to the number of shares of Common Stock of 22nd Century
Group, Inc. covered thereby set forth below, unto:
 
Name of Assignee
 
Address
 
No. of Shares
                               
  
 
  
 

 
The undersigned hereby agrees that it will not sell, assign or transfer the
right, title and interest in and to the Warrant unless applicable federal and
state securities laws have been complied with.
 
Dated:_____________________
 
Signature:________________________________
 
Signature Guaranteed:__________________________
 
By: _______________________
 
The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934, as amended.
 
 
12

--------------------------------------------------------------------------------

 